DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 25, 29, 33-34, 36-37 fail to have proper antecedent basis in the Specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25, 29, 33-34, 36-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-24 and 31-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim, it is unclear what the metes and bounds of the limitation “wherein each of the at least one classification values ranges from 0 to 1, wherein 0 corresponds to high anticorrelation indicative of non- membership in the one resting state network and 1 corresponds to high correlation indicative of membership in the one resting state network.” Normally a correlation value ranges between -1 to 1 where -1 is the perfect anti-correlation and 1 is perfect correlation and 0 is no correlation. Even fig. 8A and fig. 8B are showing correlations in -1 to 0 to 1 range. So what does it mean “wherein 0 
What is this classification values and what’s the metes and bounds of limitation “corresponds”? The Specification has not provided any explanation of this. 
What is a high anticorrelation? What’s the scope of “high”? What is non-membership? 
In re claims 23-24, it is unclear what the metes and bounds of limitation “low” or “high.” What is low and what is high? 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 19, 20, 21, 28, 29, 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arvid Lundervold (On consciousness, resting state fMRI, and neurodynamics, Nonlinear Biomedical Physics volume 4, Article number: S9, June 03, 2010, hereinafter Lundervold ‘2010) in view of Tripoliti et al. (A six stage approach for the diagnosis of the Alzheimer’s disease based on fMRI data, Journal of Biomedical Informatics 43, 2010, 307–320, Available online October 31, 2009, hereinafter Tripoliti ‘2009).
In re claims 19 and 28, Lundervold ‘2010 teaches clinical guidance system to guide a clinical intervention, the system comprising a computing device, the computing device comprising: a memory device storing a resting state network map comprising a 
Lundervold ‘2010 fails to teach each voxel associated with at least one classification index and corresponding classification value, each classification value indicative of membership of the voxel in one resting state network of a plurality of resting state networks; wherein the resting state network map is produced by transforming a plurality of correlation maps using a predetermined supervised classifier.
Tripoliti ‘2009 teaches each voxel associated with at least one classification index and corresponding classification value, each classification value indicative of 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Lundervold ‘2010 to include the features of Tripoliti ‘2009 in order to classify the stages of the disease (three class and the four class problem) with satisfying accuracy. 
In re claims 20 and 29, Lundervold ‘2010 teaches a viewing system can display the combined anatomic and functional map (figs. 2, 3, 5, 6, 7). It would have been obvious of design choice and obvious to try to send the same file on another viewing system in order to have another physician/research to diagnose the disease from the transferred files. Hence, it would have been obvious of design choice and obvious to try to have wherein the processor is further configured to provide the combined anatomic and functional map to at least one additional system configured to guide the clinical intervention, the at least one additional system comprising a Picture Archive and Communication System (PACS), a surgical planning system, a surgical navigation system, a cloud-based image archive system, a viewing system, and any combination thereof to diagnose the disease from the transferred files.
In re claims 21 and 30, Lundervold ‘2010 teaches wherein each resting state network is indicative of a portion of a brain associated with a cognitive function and the .

Claims 22-24, 26, 31,32, 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lundervold ‘2010 and Tripoliti ‘2009 in view of Uddin et al. (Functional Connectivity of Default Mode Network Components: Correlation, Anticorrelation, and Causality, Human Brain Mapping 30:625–637, 2009, hereinafter Uddin ‘2009).
In re claims 22 and 31, Lundervold ‘2010 and Tripoliti ‘2009 fail to teach wherein each of the at least one classification values ranges from 0 to 1, wherein 0 corresponds to high anticorrelation indicative of non- membership in the one resting state network and 1 corresponds to high correlation indicative of membership in the one resting state network. Note that as explained above that this limitation is unclear. 
Lundervold ‘2010 teaches “we present the exploding field of functional magnetic resonance imaging and so-called resting state functional connectivity MRI (rs-fcMRI) mapping, including the default mode network (DMN) as a particular subset of the resting state networks (RSNs) that can be computed from the 4-D fMRI recordings.” (page 2, para 2)
Uddin ‘2009 teaches wherein each of the at least one classification values ranges from 0 to 1, wherein 0 corresponds to high anticorrelation indicative of non- 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Lundervold ‘2010 to include the features of Tripoliti ‘2009 in order to classify the stages of the disease (three class and the four class problem) with satisfying accuracy, and to include the features of Uddin ‘2009 in order to examine functional differentiation within the DMN and assess differences in functional connectivity between two regions and their anticorrelated networks.
In re claims 23 and 35, Uddin ‘2009 teaches wherein at least a portion of the combined anatomic and functional map comprises a group of voxels from the plurality of voxels defining at least one functional portion of a brain, wherein each voxel of the group of voxels is associated with at least one classification index with a high classification value (fig. 2, fig. 3; page 628, col. left, para 1; page 630, Direct Comparison between Networks; Page 633, Discussion of Areas Correlated with vmPFC and PCC; note that functional portion of the brain are in color (red/pink/blue/green scale) and these color is not present on the non-functional areas which are in gray scale).
In re claims 24 and 32, Uddin ‘2009 teaches wherein at least a portion of the combined anatomic and functional map comprises a group of voxels from the plurality of voxels defining at least one non-functional portion of a brain, wherein each voxel of the group of voxels is associated with at least one classification index with a low 
In re claim 26, Uddin ‘2009 teaches wherein each correlation map of the plurality of correlation maps comprise a plurality of elements, each element comprising a correlation between one time-series measurement and an additional time-series measurement selected from of a plurality of time-series measurements, the one time- series measurement obtained from one location within the brain of the individual subject during a resting state, and the additional time-series measurement obtained from one of a plurality of additional locations within the brain of the individual subject during a resting state (page 628-629).

Claims 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lundervold ‘2010 and Tripoliti ‘2009 in view of Hovey et al. (A Guide to Magnetic Stimulation, The Magstim Company Ltd, July 21, 2006, hereinafter Hovey ‘2006).
In re claim 25, Lundervold ‘2010 and Tripoliti ‘2009 fail to teach wherein the clinical intervention is selected from the group consisting of a neurosurgery, a radiation therapy, a repetitive transcranial magnetic stimulation (rTMS), a deep brain stimulation (DBS) implant, a drug-releasing implant, and any combination thereof.
Hovey ‘2006 teaches wherein the clinical intervention is selected from the group consisting of a neurosurgery, a radiation therapy, a repetitive transcranial magnetic stimulation (rTMS), a deep brain stimulation (DBS) implant, a drug-releasing implant, and any combination thereof (page 13, col. left; page 14, BrainsightTM Frameless; page 33, Pain; page 36). 
Note that Hovey ‘2006 also teaches: 
Brainsight Frameless is a stereotactic image guidance system that facilitates the positioning of TMS coils over a subject's brain. It displays coil and stimulation targets derived from MRI / fMRI images on anatomical images, providing an interactive, navigational guide for coil positioning, a technique called Image-Guided TMS… 
Figure 23 shows co-registered MRI/fMRI subject data. fMRI data can be overlaid on MR images to provide functional target areas identified by activity data captured within the fMRI.
Page 14.
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Lundervold ‘2010 to include the features of Tripoliti ‘2009 in order to classify the stages of the disease (three class and the four class problem) with satisfying accuracy, and to include the features of Hovey ‘2006 in order to provide therapeutic and diagnostic features all in one system. 

Claims 27 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lundervold ‘2010 and Tripoliti ‘2009 in view of Jiang et al. (Medical image analysis with artificial neural networks, Computerized Medical Imaging and Graphics, Volume 34, Issue 8, December 2010, Pages 617-631, Available online 14 August 2010, hereinafter Jiang ‘2010).
In re claims 27 and 38, Lundervold ‘2010 and Tripoliti ‘2009 fail to teach wherein the predetermined supervised classifier is a perceptron.
Jiang ‘2010 teaches wherein the predetermined supervised classifier is a perceptron (page 618, col. right, 2.2. Feed-forward network).
prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Lundervold ‘2010 to include the features of Tripoliti ‘2009 in order to classify the stages of the disease (three class and the four class problem) with satisfying accuracy, and to include the features of Jiang ‘2010 in order to associate training patterns with outputs for nonlinearly separable data. 

Claims 33-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lundervold ‘2010 and Tripoliti ‘2009 in view of Uddin ‘2009, and still further in view of Dormont et al. (Neuroimaging and Deep Brain Stimulation, American Journal of Neuroradiology January 2010, 31 (1) 15-23, hereinafter Dormont ‘2010).
In re claim 33, Lundervold ‘2010 and Tripoliti ‘2009 in view of Uddin ‘2009 fail to teach further comprising administering the clinical intervention within the non-functional region of the brain; wherein administering the clinical intervention further comprises administering the clinical intervention selected from the group consisting of a neurosurgery, a radiation therapy, a deep brain stimulation (DBS) implant, a drug-releasing implant, and any combination thereof.
Dormont ‘2010 teaches further comprising administering the clinical intervention within the non-functional region of the brain; wherein administering the clinical intervention further comprises administering the clinical intervention selected from the group consisting of a neurosurgery, a radiation therapy, a deep brain stimulation (DBS) implant, a drug-releasing implant, and any combination thereof (fig. 1, label; page 18; page 19, col. right, study of electrode contact positions on postoperative imaging; page 21, fMRI in Patient with DBS).
prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Lundervold ‘2010 and Tripoliti ‘2009 in view of Uddin ‘2009 to include the features of Dormont ‘2010 in order to provide therapeutic and diagnostic features all in one system. 

Claims 36-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lundervold ‘2010 and Tripoliti ‘2009 in view of Uddin ‘2009, and still further in view of Hovey ‘2006.
In re claims 36-37, Lundervold ‘2010 and Tripoliti ‘2009 in view of Uddin ‘2009 fail to teach further comprising administering the clinical intervention within the functional region of the brain; wherein administering the clinical intervention further comprises administering the clinical intervention comprising a repetitive transcranial magnetic stimulation (rTMS).
Hovey ‘2006 teaches further comprising administering the clinical intervention within the functional region of the brain; wherein administering the clinical intervention further comprises administering the clinical intervention comprising a repetitive transcranial magnetic stimulation (rTMS) (page 13, col. left; page 14, BrainsightTM Frameless; page 33, Pain; page 36). 
Note that Hovey ‘2006 also teaches: 
Brainsight Frameless is a stereotactic image guidance system that facilitates the positioning of TMS coils over a subject's brain. It displays coil and stimulation targets derived from MRI / fMRI images on anatomical images, providing an interactive, navigational guide for coil positioning, a technique called Image-Guided TMS… 
Figure 23 shows co-registered MRI/fMRI subject data. fMRI data can be overlaid on MR images to provide functional target areas identified by activity data captured within the fMRI.
Page 14.
prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Lundervold ‘2010 and Tripoliti ‘2009 in view of Uddin ‘2009 to include the features of Hovey ‘2006 in order to provide therapeutic and diagnostic features all in one system. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792.  The examiner can normally be reached on Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/BO JOSEPH PENG/Primary Examiner, Art Unit 3793